Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-15, 17-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process of querying a database and converting the response into a desired visualization format, if necessary. 
Independent claims 1, 15, and 18 recite querying a time series database with a desired visualization, receiving a response to the query, and converting the response, if necessary, into a desired visualization format. This is a mental process because a human can query a database and convert the results into a desired visualization format using pen and paper. 
This judicial exception is not integrated into a practical application because querying a database and optionally converting the result into a different format, if necessary, appears to simply be querying a database and producing results in a desired format. The claimed subject matter does not appear to improve the functioning of a computer or require the use of a particular machine. The “provided” step of the claims encompass the idea that if the desired visualization matches the format of the results, no conversional at all is needed. In this claimed circumstance, the claims are directed to 
The claims do not include additional elements that amount to significantly more than the judicial exception. While claims 15 and 18 require a non-transitory computer readable storage medium and data storage unit and processor, respectively, those elements appear to simply be generic computing elements that do not amount to significantly more than the judicial exception. The remaining elements of the claims do not individually, nor as a combined whole, appear to improve the functioning of a computer or require the use of a particular machine. As such, the claimed elements, in part and in whole, do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The dependent claims 3-14, 17, and 20 simply require particular formats for the data to be received in and for the results to be visualized in or produce additional data output. The dependent claims thus do not appear to integrate the claimed elements into a practical application nor provide significantly more than the judicial exception, and are similarly rejected under 35 USC 101. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5, 9, 11-12, 14-15, 17-18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dang et al. (US Pre-Grant Publication 2019/0340290). 

As to claim 1, Dang teaches a computer-implemented method for visualization of a query result of time series data, the method comprising: 
receiving a query of a time series database, the query comprising a time range, a predicate comprising at least one dimension, and a visualization view for displaying query results (see paragraphs [0060]-[0062], which shows querying a time series database. Paragraph [0063] shows to select a data source and item from the data source (predicate comprising at least one dimension). Paragraphs [0068]-[0069] show where a transform output is selected. Paragraphs [0076] and [0082] show a time range selector); 
executing the query against the time series database to generate the query results according to an atom (see paragraphs [0068]-[0070]. The query is executed against the database and results are generated)
provided the atom does not correspond to the visualization view of the query, automatically converting the query results according to the visualization view (see paragraphs [0068]-[0070]. An output transform is selected. The data retrieved from the query is transformed based on the selected visualization), 
wherein the automatically converting the query results according to the visualization view of the query comprises:
generating synthetic data based on the query results and the visualization view, wherein the synthetic data is used for displaying the query results according to the visualization view (see paragraphs [0068]-[0070]. Synthetic data such as an average, minimum, maximum, sum, count media, standard deviation, etc. may be generated); and 
displaying the query results according to the visualization view of the query (see paragraph [0068]-[0070]. Results are displayed based on the selected output visualization after the transform).  

As to claim 4, Dang teaches the method of Claim 1, wherein the atom is metrics and the visualization view is an events view, the automatically converting the query results according to the visualization view comprising: 
converting data points of the query results to single events of the events view (see paragraph [0070] and Figure 13. Portions of the visualization may be highlighted to show particular event data).  

As to claim 5, Dang teaches the method of Claim 1, wherein the atom is metrics and the visualization view is a spans view, the automatically converting the query results according to the visualization view comprising: 
converting data points of the query results to a duration of the spans view (see paragraph [0074] and Figure 16. Spans of data from data metrics are shown in a line chart). 

As to claim 9, Dang teaches the method of Claim 1, wherein the atom is events and the visualization view is a time series view, the automatically converting the query results according to the visualization view comprising: 
converting the events to a time series of data points at a start point and an end point of each event (see paragraph [0070] and Figure 13. Time series data of events is shown).  

As to claim 11, Dang teaches the method of Claim 1, wherein the atom is events and the visualization view is a spans view, the automatically converting the query results according to the visualization view comprising: 
converting data points of the query results to a duration of the spans view according to durations of the events corresponding to the data points (see paragraph [0074] and Figure 16. Spans of data are shown in a line chart).  

As to claim 12, Dang teaches the method of Claim 1, wherein the atom is spans and the visualization view is a time series view, the automatically converting the query results according to the visualization view comprising: 
converting the spans to a time series of data points at a start point and an end point of each span (see paragraph [0070] and Figure 13. Time series data from spans of time are shown).  

As to claim 14, Dang teaches the method of Claim 1, wherein the atom is spans and the visualization view is an events view, the automatically converting the query results according to the visualization view comprising: 
converting data points of the query results to a duration of the events view according to durations of the spans corresponding to the data points (see paragraph [0070] and Figure 13. Time series data from spans of time are shown).

As to claim 15, see the rejection of claim 1. 

As to claims 17, Dang teaches the non-transitory computer readable storage medium of Claim 15, wherein the atom is selected from one of: metrics, histogram, events, and spans (see paragraph [0068]-[0070]. Results are displayed based on the selected output visualization after the transform. The query at least receives metric data and returns outputs in spans data. The Examiner notes that no particular definition is given for any of the phrases metrics, histogram, events, and spans in the claims or the specification), and 
wherein the visualization view is selected from one of: a metric view, a histogram view, an events view, and a spans view (see paragraph [0068]-[0070]. Results are displayed based on the selected output visualization after the transform)
.
As to claim 18, Dang teaches a system for visualization of a query result of time series data, the system comprising: 
A plurality of query nodes, each query node of the plurality of query nodes comprising a data storage unit and a processor communicatively coupled with the data storage unit (see paragraph [0039]), wherein a query node of the plurality of query nodes is configured to:
receive a query of a time series database, the query comprising a time range, a predicate comprising at least one dimension, and a visualization view for displaying query results (see paragraphs [0060]-[0062], which shows that querying a time series database. Paragraph [0063] shows select a data source and item from the data source (predicate comprising at least one dimension. Paragraphs [0068]-[0069] show where a transform output is selected. Paragraphs [0076] and [0082] show a time range selector); 
execute the query against the time series database to generate the query results according to an atom (see paragraphs [0068]-[0070]. The query is executed against the database and results are generated); 
automatically convert the query results according to the visualization view, provided the atom does not correspond to the visualization view of the query (see paragraphs [0068]-[0070]. An output transform is selected. The data retrieved from the query is transformed based on the selected visualization); and 
generate synthetic data based on the query results and the visualization view, wherein the synthetic data is used for displaying the query results according to the visualization view (see paragraph [0068]-[0070]. Synthetic data such as an average, minimum, maximum, sum, count media, standard deviation, etc. may be generated); and
display the query results according to the visualization view of the query (see paragraph [0068]-[0070]. Results are displayed based on the selected output visualization after the transform).  

As to claim 20, see the rejection of claim 17.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dang et al (US Pre-Grant Publication 2019/0340290) in view of Rudish et al. (US Patent 10,909,177). 

As to claim 3, Dang teaches the method of Claim 1.
Dang does not explicitly show: 
wherein the atom is metrics and the visualization view is a histogram view, the automatically converting the query results according to the visualization view comprising: 
generating buckets corresponding to intervals of values within the time range; and 
allocating data points of the query results to the buckets of the histogram view according to values of the query results.  
Rudish teaches: 
wherein the atom is metrics and the visualization view is a histogram view (see 2:49-3:51. Data as metrics is received and converted into a histogram), the automatically converting the query results according to the visualization view comprising: 
generating buckets corresponding to intervals of values within the time range (see 2:49-3:51. Bins are generated corresponding to values within the time range, including intervals); and 
allocating data points of the query results to the buckets of the histogram view according to values of the query results (see 2:49-3:51. Data points of the analyzed data are allocated to the histogram bins).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Dang in view of Rudish because both references are directed towards analyzing data and because Rudish provides an additional method of analysis for a particular data type. This will give an administrator and user of Dang additional ways to analyze data, increasing the utility of Dang for data analysis and interpretation. 

As to claim 10, Dang teaches the method of Claim 1.
Dang does not clearly show wherein the atom is events and the visualization view is a histogram view, the automatically converting the query results according to the visualization view comprising: 
generating buckets corresponding to intervals of values within the time range; and 
allocating data points of the query results to the buckets of the histogram view according to durations of the events corresponding to the data points.  
Rudish teaches: 
wherein the atom is events and the visualization view is a histogram view (see 2:49-3:51. Event data from monitored events is received and converted into histograms), the automatically converting the query results according to the visualization view comprising: 
generating buckets corresponding to intervals of values within the time range (see 2:49-3:51. Bins are generated corresponding to values within the time range, including intervals); and 
allocating data points of the query results to the buckets of the histogram view according to durations of the events corresponding to the data points (see 2:49-3:51. Data points of the analyzed data are allocated to the histogram bins).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Dang in view of Rudish because both references are directed towards analyzing data and because Rudish provides an additional method of analysis for a particular data type. This will give an administrator and user of Dang additional ways to analyze data, increasing the utility of Dang for data analysis and interpretation.

As to claim 13, Dang teaches the method of Claim 1. 
Dang does not clearly show wherein the atom is spans and the visualization view is a histogram view, the automatically converting the query results according to the visualization view comprising:  27 
F386.05generating buckets corresponding to intervals of values within the time range; and allocating data points of the query results to the buckets of the histogram view according to durations of the spans corresponding to the data points.  
Rudish shows wherein the atom is spans and the visualization view is a histogram view (see 2:49-3:51. Data from spans of time is received and converted into histograms), the automatically converting the query results according to the visualization view comprising:  27 
F386.05generating buckets corresponding to intervals of values within the time range (see 2:49-3:51. Bins are generated corresponding to values within the time range, including intervals); and 
allocating data points of the query results to the buckets of the histogram view according to durations of the spans corresponding to the data points (see 2:49-3:51. Data points of the analyzed data are allocated to generated histogram bins according to durations of data points).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Dang in view of Rudish because both references are directed towards analyzing data and because Rudish provides an additional method of analysis for a particular data type. This will give an administrator and user of Dang additional ways to analyze data, increasing the utility of Dang for data analysis and interpretation.
.  
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Dang et al (US Pre-Grant Publication 2019/0340290) in view of Campiche et al. (US Pre-Grant Publication 2007/0018985). 

As to claim 6, Dang teaches method of Claim 1. 
Dang does not show wherein the atom is a histogram and the visualization view is a time series view, the automatically converting the query results according to the visualization view comprising: 
converting buckets of the histogram to medians of a distribution of the buckets; and 
designating the medians as values of the time series view.  
Campiche teaches wherein the atom is a histogram and the visualization view is a time series view (see paragraph [0027]-[0029]), the automatically converting the query results according to the visualization view comprising: 
converting buckets of the histogram to medians of a distribution of the buckets (see paragraph [0027]-[0029]. Medians may be calculated from histograms); and 
designating the medians as values of the time series view (see paragraph [0027]-[0029]. The medians may be displayed as data analysis).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Dang in view of Campiche because both references are directed towards analyzing data and because Campiche provides an additional method of analysis for a particular data type. This will give an administrator and user of Dang additional ways to analyze data, increasing the utility of Dang for data analysis and interpretation.

As to claim 7, Dang teaches the method of Claim 1. 
Dang does not teach wherein the atom is a histogram and the visualization view is an events view, the automatically converting the query results according to the visualization view comprising: 
converting buckets of the histogram to medians of a distribution of the buckets; and 
designating the medians as values of the events view.  
Campiche teaches wherein the atom is a histogram and the visualization view is an events view (see paragraphs [0027]-[0029]), the automatically converting the query results according to the visualization view comprising: 
converting buckets of the histogram to medians of a distribution of the buckets (see paragraphs [0027]-[0029]. Medians are calculated from histograms); and 
designating the medians as values of the events view (see paragraphs [0027]-[0029]. Median measurements from events may be shown). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Dang in view of Campiche because both references are directed towards analyzing data and because Campiche provides an additional method of analysis for a particular data type. This will give an administrator and user of Dang additional ways to analyze data, increasing the utility of Dang for data analysis and interpretation.

As to claim 8, Dang teaches the method of Claim 1. 
Dang does not teach wherein the atom is a histogram and the visualization view is a spans view, the automatically converting the query results according to the visualization view comprising: 
converting buckets of the histogram to medians of a distribution of the buckets; and 
designating the medians as values of the spans view.  
Campiche teaches wherein the atom is a histogram and the visualization view is a spans view (see paragraphs [0027]-[0029]), the automatically converting the query results according to the visualization view comprising: 
converting buckets of the histogram to medians of a distribution of the buckets (see paragraphs [0027]-[0029]). Medians are calculated from histograms); and 
designating the medians as values of the spans view (see paragraphs [0027]-[0029]. Median spans of data may be shown).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Dang in view of Campiche because both references are directed towards analyzing data and because Campiche provides an additional method of analysis for a particular data type. This will give an administrator and user of Dang additional ways to analyze data, increasing the utility of Dang for data analysis and interpretation.

Response to Arguments
Applicant's arguments filed 5 January 2021 have been fully considered but they are not persuasive. 

On page 8, Applicant refers to Example 39 of the 2019 PEG. Applicant states that the reasons provided in that example also apply to the current claim limitations. 
In response to this argument, the Examiner notes that the claim receives a query for a database with several parameters, executes the query against the database, and produces a result. Examiner notes that a human mind is capable of developing a query for a data source, gathering data from the data source based on the query, and producing a result based on the gathered data. In reference to the newly amended subject matter in claim 1, Examiner notes that a human is also capable of generating “synthetic data” based on interpretation of data results for producing an output. All of the claimed steps appear to be able to be performed by a human mind with access to pen and paper and a data source. 

Applicant continues on page 9, arguing that “the operations of automatically converting query results and generating synthetic data based on the query results, are computer-implemented, independent Claim 15 recites a "non-transitory computer readable storage medium having computer readable program code stored thereon for causing a computer system to perform a method" including automatically converting query results and generating synthetic data based on the query results, and independent Claim 18 recites "a plurality of query nodes, each query node of the plurality of query nodes comprising a data storage unit and a processor" configured to automatically convert query results and generate synthetic data based on the query results. Therefore, Applicant respectfully submits that the claims do not cover a mental process, as asserted.”
In response to this argument, Examiner notes that the elements referred to by Applicant are all claimed as generic elements of hardware. These generic elements of hardware are not claimed to do anything more than execute or store the claimed steps. As noted in MPEP 2106.04(a)(2) III C (“A Claim that Requires a Computer May Still Recite a Mental Process”), 
“Claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675. See also Mortgage Grader, 811 F.3d at 1324, 117 USPQ2d at 1699 (concluding that concept of "anonymous loan shopping" recited in a computer system claim is an abstract idea because it could be "performed by humans without a computer").”

Because Applicant’s claimed computing elements appear to be generic computing hardware, this argument is unpersuasive. 

Applicant argues “Applicant submits that the claims integrate the recited judicial exception into a practical application and impose a meaningful limit on the judicial exception without monopolizing the judicial exception. As presented above, the claimed embodiments do not wholly preempt the visualization of a query result of time series data as claimed, but rather "provided the atom does not correspond to the visualization view of the query, automatically converting the query results according to the visualization view, wherein the automatically converting the query results according to the visualization view of the query comprises: generating synthetic data based on the query results and the visualization view, wherein the synthetic data is used for displaying the query results according to the visualization view." Therefore, Applicant submits that the asserted judicial exception is integrated into a practical application, and this is not directed toward a judicial exception.”
In response to this argument, the Examiner notes that the claimed subject matter does not appear to be integrated into a practical application. While the above cited condition is checked, the Examiner notes that the claimed limitations do not appear to improve the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
Additionally, the Examiner notes that the “provided the atom does not correspond to the visualization view of the query” is conditional. No claimed limitation requires this condition to evaluate to “true.” Under some conditions that are within the scope of the claimed subject matter, the “provided that” may not occur. In this case, the claim is directed to only receiving a query of a time series database with conditions, and generating a result set from the query according to an atom. 

Applicant argues that “Rather, the pending claims recite a particular way of visualizing of a query result of time series data by automatically converting the query results according to the visualization view and by generating synthetic data based on the query results and the visualization view for displaying the query results according to the visualization view if the atom does not correspond to the visualization view of the query.” Applicant then cites the claim language and concludes that “such claim recitations amount to significantly more than the exception itself, and are thus eligible.”
In response to this argument, the Examiner notes, as above, that the automatic conversion is conditional and may not occur. Examiner additionally notes that the above limitations do not appear to improve the functioning of a computer or require the use of a particular machine. A human mind is capable of querying a data source and designing a visualization view for an output of the results. 

Applicant adds that the claimed subject matter “provide[s] visualization of a query result of time series data in an unconventional way and therefore include an inventive concept, rendering the claim eligible.”
In response to this argument, Examine could not find any recitation in the specification of providing time series data in an unconventional way and requests Applicant to point out where in the specification such a description of the improvement over prior instances of providing visualizations may be found. 

Applicant argues that “Applicant submits that the system of Dang does not disclose that the data transformation is made automatically based on information from a query. In contrast, Applicant submits that the system of Dang requires a user to make a transformation selection for transforming the data. Therefore, Applicant respectfully submit that Dang does not disclose, and thus does not anticipate, a system that automatically converts query results according to a visualization view of a query.”
In response to Applicant’s argument, Examiner notes that the selection of a transformation may be manual, but the transformation of the data occurs automatically without the user having to manually transform the data from one format to another. Examiner notes that Applicant’s proposed interpretation – that the selection of a transformation occur automatically – does not currently exist in the claims. Applicant is reminded that unclaimed limitations receive no patentable weight until claimed. 

Applicant adds that “Applicant submits that filtered data is not synthetic data, but rather the actual data received that is filtered. Specifically, Applicant submits that the system of Dang does not disclose the generation of any synthetic data for use in a visualization. In contrast, Applicant submits that the system of Dang utilizes filtered data that is not synthetic, but rather the actual data. Therefore, Applicant respectfully submit that Dang does not disclose, and thus does not anticipate, a system that generates and uses synthetic data.”
In response to this argument, Examiner notes that the transformation output may output a value based on a selected type of aggregation. Notably, the selected type of aggregation (such as average, sum, count media, standard deviation) is synthetic data because it is not pulled explicitly from the actual data records themselves but must be calculated. Because the data must be calculated for the transformed output, it is “synthetic data.” Applicant is reminded that any unclaimed features or definition of “synthetic data” does not receive patentable weight until claimed. 

In regards to claims 3, 10, and 13, Applicant argues that “the rejection of the Claims is improper as the rejection of Claim 1 does not satisfy the requirements of a prima facie case of obviousness as claim embodiments are not taught or suggested by the asserted art. Applicant respectfully submits that Dang in view of Rudish does not render obvious the claimed embodiments in the manner set forth in independent Claim 1.”
In response to Applicant’s argument, Examiner notes that Rudish is not relied upon to teach the subject matter of claim 1. The independent claims are anticipated by Dang, for the reasons provided in the rejection above. 

Applicant adds “Applicant submits that the system of Dang does not teach or suggest that the data transformation is made automatically based on information from a query. In contrast, Applicant submits that the system of Dang requires a user to make a transformation selection for transforming the data. Therefore, Applicant respectfully submit that Dang does not teach or suggest a system that automatically converts query results according to a visualization view of a query. Moreover, by explicitly teaching that data transformation requires a selection made by a user, Applicant submits that Dang teaches away from "automatically converting the query results according to the visualization view" (emphasis added) as claimed.”
In response to this argument, as noted above, the claims do not require automatic selection of a transformation, as argued by Applicant. Additionally, Dang teaches to automatically transform the data to a selected type of output. Thus, Dang teaches the claimed subject matter to the extent claimed. 

Applicant argues that “Applicant submits that filtered data is not synthetic data, but rather the actual data received that is filtered. Specifically, Applicant submits that the system of Dang does not disclose the generation of any synthetic data for use in a visualization. In contrast, Applicant submits that the system of Dang utilizes filtered data that is not synthetic, but rather the actual data. Therefore, Applicant respectfully submit that Dang does not teach to suggest a system that generates and uses synthetic data. Moreover, by explicitly teaching the use of filtered actual data, Applicant submits that Dang teaches away from "generating synthetic data based on the query results and the visualization view" (emphasis added) as claimed.”
In response to this argument, Examiner notes that the transformation output may output a value based on a selected type of aggregation. Notably, the selected type of aggregation (such as average, sum, count media, standard deviation) is synthetic data because it is not pulled explicitly from the actual data records themselves but must be calculated. Because the data must be calculated for the transformed output, it is “synthetic data.” Applicant is reminded that any unclaimed features or definition of “synthetic data” does not receive patentable weight until claimed. Thus, Dang does not teach away from "generating synthetic data based on the query results and the visualization view" as claimed.

Applicant adds that “Rudish also does not teach or suggest "provided the atom does not correspond to the visualization view of the query, automatically converting the query results according to the visualization view, wherein the automatically converting the query results according to the visualization view of the query comprises: generating synthetic data based on the query results and the visualization view, wherein the synthetic data is used for displaying the query results according to the visualization view" (emphasis added) as recited in independent Claim 1. Moreover, Applicant submits that no teaching of Rudish overcomes Dang teaching away from the claimed embodiment.”
In response to Applicant’s argument, Examiner notes that Rudish is not relied upon to teach the subject matter of claim 1. The independent claims are anticipated by Dang, for the reasons provided in the rejection above. 

In regards to claims 6-8, Applicant argues that Dang does not teach the subject matter of claim 1. Applicant additionally argues that Dang teaches away from the claimed embodiments. 
In response to these arguments, Examiner notes that these arguments have already been addressed in the preceding paragraphs. Dang does teach the subject matter of claim 1 for the reasons provided in the preceding paragraphs and the rejection above and does not teach away from the claimed embodiments. Applicant is reminded that unclaimed limitations – such as a requirement that selection of a transformation be automatic and a definition for “synthetic data” – do not receive patentable weight until claimed. 

Applicant adds that Campiche does not teach the subject matter of claim 1. 
In response to Applicant’s argument, Examiner notes that Campiche is not relied upon to teach the subject matter of claim 1. The independent claims are anticipated by Dang, for the reasons provided in the rejection above. 

Applicant argues that no teaching of Campiche overcomes Dang teaching away from the claimed embodiment. 
As already addressed above, Dang does not teach away from "generating synthetic data based on the query results and the visualization view" as claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938. The examiner can normally be reached M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHARLES D ADAMS/Primary Examiner, Art Unit 2152